                                                                                                                John Houston Pope
                                                                                                                 Tel: 212.351.4641
                                                                                                                 Fax: 212.878.8600
                                                                                                               jhpope@ebglaw.com


Attorneys at Law


                                                        December 2, 2019
                                                                  12/3/2019
    VIA ECF                                             The post-discovery conference scheduled for Friday December 6, 2019, is adjourned to
                                                        Friday January 17, 2020, at 11:00 a.m.
    Honorable Vernon S. Broderick
    United States District Judge
    United States District Court
    Southern District of New York
    Thurgood Marshall U.S. Courthouse
    40 Foley Square, Room 415
    New York, NY 10007

             Re: Burton for Schwartzman, et al. v. Label LLC, et al.,
                 Case No: 1:15-cv-5793 (VSB) (SDA)
                 Request to Adjourn Conference Set for December 6, 2019

    Dear Judge Broderick:

           We represent the ADP Defendants in this case. We write to request that the
    Court adjourn the post-discovery conference currently set for December 6, 2019 at
    10:30 a.m. sine die, to be re-set after the determination of the motion by plaintiffs’
    counsel to withdraw (doc. no. 120) and any stay or proceedings thereafter, including the
    limited discovery authorized by Magistrate Judge Aaron in his order dated November 8,
    2019 (doc. no. 119).

           The reason for this request lies in the fact that the Court scheduled the December
    6 conference in anticipation of the completion of discovery on October 29. Magistrate
    Judge Aaron has permitted certain limited discovery that is currently scheduled to be
    completed by December 31, 2019. That, in and of itself, suggests that a postponement of
    the conference would make sense. Additionally, Plaintiffs’ counsel moved to withdraw
    on November 27. Until this request is resolved, the completion of the additional
    discovery may be delayed and agreements on future scheduling will not be possible.
    Further, Plaintiffs’ counsel’s motion mentions that the bankruptcy trustee has
    abandoned the claims of Schwartzman, which means that either he will need to
    substitute back into the case to prosecute them or his claims will be extinguished.
    Whichever outcome might occur, interim proceedings seem necessary, also suggesting
    that the conference should be postponed until they have been accomplished.

            No previous application for this relief has been made. All parties and counsel
    join in this request.




             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com
Hon. Vernon S. Broderick
December 2, 2019
Page 2


       Accordingly, the ADP Defendants, on behalf of all parties and counsel,
respectfully request that the Court adjourn the December 6 conference sine die. We
respectfully suggest that, in determining the motion to withdraw, the Court set a future
date for reporting on the progress of the case and thereafter re-set the post-discovery
conference consistent with that report.

      We thank Your Honor in advance for considering this application.


                                               Respectfully submitted,

                                               /s/ John Houston Pope

                                               John Houston Pope, Esq.


cc: All counsel of record (via ECF)
